Affirmed and Memorandum Majority and Concurring Opinions filed June
29, 2021.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00980-CR
                               NO. 14-19-00981-CR



              CHARLES BERNARD BAXTER JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1487829 & 1487830

                MEMORANDUM CONCURRING OPINION

      I agree with most of the majority’s analysis, including (1) its recognition that
Appellant’s appellate argument alleged fundamental error with respect to the
State’s jury argument and (2) said argument (under these facts) does not constitute
fundamental error. Therefore, we should analyze and reject Appellant’s contention
on its merits (see Tex. R. App. P. 47.1) instead of analyzing whether Appellant
waived an unwaivable fundamental error. See Carriera v. State, 663 S.W.2d 1, 1
& n.1 (Tex. Crim. App. 1983) (en banc) (noting unassigned fundamental error
concerning prosecutorial misconduct and reversing defendant’s conviction); FDIC
v. Roberson, 603 S.W.2d 278, 279 (Tex. App.—Houston [14th Dist.] 1980, no
writ) (intermediate courts of appeal are tasked with the duty to examine record for
fundamental errors, even without briefs) (citing Ramsey v. Dunlop, 205 S.W.2d
979, 982 (Tex. 1947)). Because the jury argument at issue does not constitute
fundamental error, I concur.




                                      /s/       Meagan Hassan
                                                Justice



Panel consists of Chief Justice Christopher and Justices Wise and Hassan. (Wise,
J., majority).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2